10
1]

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-01843-KAW Document 24-7 Filed 08/23/19 Page 1 of 4

UNITED STATES DISTRICT COURT FOR THE

NORTHERN DISTRICT OF CALIFORNIA

THE CENTER FOR INVESTIGATIVE
REPORTING ET AL..,

Plaintiffs,

VS.

U.S. DEPARTMENT OF LABOR,

Defendant.

 

 

 

 

OAKLAND DIVISION

CASE NO. CV 18-01843

Case Assigned for All Purposes to Magistrate
Judge Kandis A. Westmore

DECLARATION OF DAVE NICKERSON IN
SUPPORT OF DEFENDANT DEPARTMENT
OF LABOR’S MOTION FOR SUMMARY
JUDGMENT

1

DECLARATION OF DAVE NICKERSON
US HR COMPLIANCE PROGRAM MANAGER

 
CS oe SF A a & &S eo =

MECMMCeTO tj tS NS Sw Ww
Let, es tm © = S&S 6 ee GF aA uh F&O HS & GS

 

 

Case 4:19-cv-01843-KAW Document 24-7 Filed 08/23/19 Page 2 of 4

DECLARATION OF DAVE NICKERSON

I, Dave Nickerson, declare:

l. I am the US HR Compliance Program Manager for Agilent Technologies (“Agilent”). |
have personal knowledge of the following facts and, if called and sworn as a witness, could and would
competently testify thereto.

2. The Center for Investigative Reporting and Will Evans (“Plaintiffs”) have requested the
EEO-1 Consolidated Report (Type 2) (“EEO-1 Report”) submitted by Agilent for the year 2016.

3k The requested EEO-1 Report also contains information for the prior year, 2015.

4. In April 2018, Agilent submitted a letter to the Department of Labor (“DOL”) objecting to
the disclosure of its EEO-1 Report.

5. The DOL has not yet issued a final determination with respect to disclosure.

6. The EEO-1 Report contains confidential business information, trade secrets, and
commercial information. With this data, competitors would have significantly more information related
to Agilent’s United States staffing model and levels, United States vs international operations, and
sales/support structure, among other data.

Ts Agilent customarily maintains and has actually maintained the confidentiality of the
information contained in its EEO-1 Report.

8. Agilent collects race, ethnicity, and gender information about its employees only as
required by law.

9. Agilent assures employees any information that they voluntarily provide will be used only
for lawful purposes such as required government reporting and affirmative action planning.

10. Agilent maintains the information securely and separately from personnel files.

11. Agilent restricts access to this information and the EEO-1 Report. Only those with a direct
business need are provided access.

12. Based on information and belief Agilent practice has always been to provide its EEO-1
Reports confidentially as required to government entities pursuant to laws and regulations and with the

longstanding understanding that this information remains confidential.

2

DECLARATION OF DAVE NICKERSON
US HR COMPLIANCE PROGRAM MANAGER

 
nn

So ww wo ws

 

Case 4:19-cv-01843-KAW Document 24-7 Filed 08/23/19 Page 3 of 4

13. Agilent provides the government with its EEO-1 Reports in reliance on the government’s
assurance of confidentiality.

14, Agilent is aware of and relies on the instruction booklet concerning the EEO-1 Reports
published by the Equal Employment Opportunity Commission. The instruction booklet states:

All reports and any information from individual reports are subject to the confidentiality
provisions of Section 709(e) of Title VII, and may not be made public by the EEOC prior
to the institution of any proceeding under Title VII involving the EEO-1 data. Any EEOC
employee who violates this prohibition may be found guilty of a criminal misdemeanor
and could be fined or imprisoned. The confidentiality requirements allow the EEOC to
publish only aggregated data, and only in a manner that does not reveal any particular
filer’s or any individual employee’s personal information..

OFCCP will notify contractors of any Freedom of Information Act (FOIA) requests that are
made to obtain any of the data provided on the EEO-1 Report, and will protect the
confidentiality of EEO-1 data to the maximum extent possible consistent with FOIA and
the Trade Secrets Act. However, should OFCCP receive FOIA requests for any EEO-1
data on filers not within its jurisdiction, OFCCP will refer the requests to the EEOC for a
response. The confidentiality provision of Section 709(e) of Title VII applies to all EEO-1
data submitted by filers that are not federal contractors, and the EEOC adheres to that
statutory provision when reviewing all requests for EEO-1 data.

15. Agilent relies on the assurance that the government “will protect the confidentiality of
EEO-1 data to the maximum extent possible,” both when asking its employees to disclose sensitive
information about their identity, and when submitting the data to the government.

16. ‘It is also my understanding that the Office of Federal Contract Compliance Programs has
a practice of notifying EEO-1 submitters of FOIA requests for their data, pursuant to Department of Labor
regulation 29 C.F.R. § 70.26, and that this is an acknowledgment that the Department of Labor considers
such reports to be confidential commercial information.

Ie For example, in 2010, DOL concluded EEO-1 Reports are “confidential trade secret and
commercial information” and declined to release five years’ worth of EEO-1 data for several companies
based in Silicon Valley, California.

18. In 2008, a number of Silicon Valley companies each received a letter from the DOL based
on a FOJA request filed by the San Jose Mercury News (“Mercury News”) requesting that each company
produce EEO-1 Reports for a five year period. Several companies opposed the disclosure of this
confidential data, stating it would cause “commercial harm by potentially revealing the companies’

3

DECLARATION OF DAVE NICKERSON
US HR COMPLIANCE PROGRAM MANAGER

 

 
—- WwW Wb

nN

So CO co aj

 

 

Case 4:19-cv-01843-KAW Document 24-7 Filed 08/23/19 Page 4 of 4

business strategy to competitors.” See San Jose Mercury News, “Five Silicon Valley Companies Fought
Release of Employment Data, and Won.” (February 14, 2010). The DOL denied the request for release of
the EEO-1 Report. Mercury News subsequently appealed the DOL’s decision and the DOL denied the
appeal. The DOL’s position remained consistent in 2012 when again denied a FOIA request by CNN for
EEO-1 Reports for five technology companies which opposed the request on the bases set forth in this
letter.

19. By informing contractors that that they will be given notice and will have an opportunity
to object the release of the EEO-1 Reports, OFCCP provides an additional assurance that the information
will be treated as confidential and withheld to the extent permissible and appropriate under the law.

20. Disclosure of the EEO-1 Report would reveal confidential strategic planning and
compromise Agilent’s competitive advantage in recruiting, as well as provide competitors with insight
into Agilent’s operations and financial status.

21. Data in Agilent’s EEO-1 Report may be mischaracterized to damage Agilent’s reputation.

D2. The public’s right to disclosure does not outweigh an individual’s right to privacy.

23. The release of Agilent’s EEO-1 Report will not further the FOIA’s goal to encourage

government accountability and transparency.

I declare that the foregoing is true and correct.

Executed this 22 day of August, 2019.

DAVE NICKERSON

Signature: ZS : a ae
Job Title: Ls HR Compliance [703 rom Manes er
Date: Wi I0 i

 

4
DECLARATION OF DAVE NICKERSON

 

US HR COMPLIANCE PROGRAM MANAGER
